       Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 1 of 15


                                                                                    .    u   FIJ-ED            T
                                                                                       EASTEfN~--NSAS
                            UNITED STATES DISTRICT COURT                                     JUL 11 2019
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION                              JAMES W. McCORMACK, CLERK
                                                                                BJ••     -Bl                DEPCLERK
 Kimberly Lacy, individually and on behalf ·
 of all others similarly situated;                 CIVIL ACTION NO.          J./: Jq-cv-J./8~- BRvl
                                    Plaintiff,
                                                   CLASS ACTION COMPLAINT

                                                   DEMAND FOR JURY TRIAL



        -v.-
 Resurgent Capital Services L.P.,                       This case assigned to District Judge     W; ISol\..
 LVNV Funding LLC,                                      and to Magistrate Judge   -+H. . .ll.,...t_r_ts...._____
 and John Does 1-25.


                        Defendant(s).


       Plaintiff Kimberly Lacy (hereinafter, "Plaintiff') brings this Class Action Complaint by and

through her attorneys, Stein Saks, PLLC against Defendant Resurgent Capital Services L.P.

(hereinafter "Defendant RCS") and Defendant LVNV Funding LLC (hereinafter "Defendant

LVNV") individually and on behalf of a class of all others similarly situated, pursuant to Rule 23

of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff's counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                                          INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act ("FDCPA") in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to
   Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 2 of 15




material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

concluded that "existing laws ... [we]re inadequate to protect consumers," and that "'the effective

collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate~ id § 1692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.


                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Arkansas consumers under

§ 1692 et seq. of Title 15 of the United States Code, the FDCPA, and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of Arkansas, with her principle residence located at

26 Pinnacle Valley View Dr, Apt. 4, Pulaski County, Little Rock, AR 72223.


                                              2
   Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 3 of 15




   8.      Defendant RCS is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 55 Beattie Place, Suite 110, Greenville,

SC 29601 and an address for service c/o Corporation Service Company, 300 Spring Building,

Suite 900, 300 S Spring Street, Little Rock, AR 72201.

   9.      Defendant LVNV is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 6801 S. Cimmaron Road, 424-J, Las

Vegas, NV 89113 with an address for service c/o Corporation Service Company at 80 State

Street, Albany, New York, 12207-2543.

    10.    Upon information and belief, Defendant RCS is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

    11.    Upon information and belief, Defendant LVNV is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

    12.    John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS
    13.    Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

    14.    The Class consists of:

           a. all individuals with an address in the State of Arkansas;

           b. to whom Defendant RCS sent an initial collection letter attempting to collect a

               consumer debt;


                                              3
   Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 4 of 15




            c. on behalf of Defendant LVNV;

            d. that included materially misleading and contradictory language regarding the

                 status of a consumer's dispute;

            e.   as well as the method for disputing a consumer can use in order to assert their

                 rights under 15 U.S.C. §§ 1692g;

            f.   which letter was sent on or after a date one ( 1) year prior to the filing of this

                 action and on or before a date twenty-one (21) days after the filing of this action.

    15.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

    16.     Excluded from the Plaintiff Classes are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

    17.     There are questions of law and fact common to the Plaintiff Classes, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibits A, violate 15 U.S.C. §§ 1692e and 1692g.

    18.     The Plaintiffs' claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs




                                                4
   Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 5 of 15




nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

    19.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

               that the Plaintiff Classes defined above are so numerous that joinder of all

               members would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Classes and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is \whether the Defendants' written communications to consumers, in the

               forms attached as Exhibit A violate 15 U.S.C. § 1692e and § 1692g.

           c. Typicality: The Plaintiff's claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

               class members insofar as Plaintiffs have no interests that are adverse to the absent

               class members. The Plaintiffs are committed to vigorously litigating this matter.

               Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiffs nor her counsel

               have any interests which might cause them not to vigorously pursue the instant

               class action lawsuit.



                                              5
   Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 6 of 15




             e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

   20.       Certification ofa class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Classes predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   21.       Depending on the outcome of further investigation and discovery, Plaintiffs may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

   22.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   23.       Some time prior to July 12, 2018, an obligation was allegedly incurred to Credit One

Bank, N.A.

   24.     The Credit One Bank, N.A. obligation arose out of transactions in which money,

property, insurance or services, which are the subject of the transaction, were primarily for

personal, family or household purposes.




                                               6
   Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 7 of 15




   25.      The alleged Credit One Bank, N.A. obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   26.      Credit One Bank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

   27.      Defendant LVNV, a debt collector and the subsequent owner of the Credit One Bank,

N.A. debt, contracted the Defendant RCS to collect the alleged debt.

   28.      Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.



                            Violation I -July 12. 2018 Collection Letter

   29.      On or about July 12, 2018, Defendant RCS sent the Plaintiff an initial contact notice

(the "Letter") regarding the alleged debt owed to Defendant LVNV. See Exhibit A.

   30.      When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication send the consumer a written notice containing:

   ( 1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the notice,

   disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

   valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

   day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

   verification of the debt or a copy of the judgment against the consumer and a copy of such

   verification or judgment will be mailed to the consumer by the debt collector; and



                                              7
   Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 8 of 15




    (5) a statement that, upon the consumer's written request within the thirty-day period, the

   debt collector will provide the consumer with the name and address of the original creditor,

    if different from the current creditor. 15 U .S.C. § I 692g(a).

    31.    The FDCPA further provides that "if the consumer notifies the debt collector in

writing within the thirty day period ... that the debt, or any portion thereof, is disputed ... the

debt collector shall cease collection ... until the debt collector obtains verification of the

debt ... and a copy of such verification is mailed to the consumer by the debt collector." 15

U.S.C. § I 692g(b ).

    32.    Although a collection letter may track the statutory language, "the collector

nevertheless violates the Act if it conveys that information in a confusing or contradictory

fashion so as to cloud the required message with uncertainty." Russell v. EQUIFAX A.R.S., 74

F.3d 30, 35 (2d Cir. 1996) ("It is not enough for a debt collection agency to simply include the

proper debt validation notice in a mailing to a consumer-- Congress intended that such notice

be clearly conveyed."). Put differently, a notice containing "language that 'overshadows or

contradicts' other language informing a consumer of her rights ... violates the Act." Russell,

74 F.3d at 34.

    33.    The letter initially states:

              "Resurgent Capital Services L.P. manages the above referenced account for LVNV
    Funding LLC and has initiated a review of the inquiry we recently received.
              For further assistance, please contact one of our Customer Service Representatives
    to II-free at 1-866-464-118 7."


    34.    The bottom of the letter contains the required statement under § 1692g, stated in its

entirety below:

           "Unless you notify this office within 30 days after receiving this notice
           that you dispute the validity of the debt, or any portion thereof, we will


                                                8
   Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 9 of 15




            assume this debt is valid. If you notify this office in writing within 30
            days from receiving this notice, that you dispute the validity of this debt
            or any portion thereof, we will obtain verification of the debt or obtain a
            copy of a judgment and mail you a copy of such judgment or
            verification. If you request of us in writing within 30 days after
            receiving this notice, we will provide you with the name and address of
            the original creditor, if different from the current creditor."

    35.     The two paragraphs contain clear contradictions. The first paragraph states that the

Defendant Resurgent has "initiated a review of the inquiry we recently received." This implies

that the account is already under review, yet the bottom paragraph says that the consumer can

dispute the debt within 30 days.

    36.     The language is misleading and confusing to the consumer because one paragraph

leads her to believe that her account is already under review and that she does not need to dispute

the debt and another paragraph says she has thirty days to dispute his debt.

    37.     Furthermore, the first paragraph contains a request to call to discuss for further

assistance, which misleads the consumer by implying that a phone call is sufficient to discuss

all facets of the account including disputing the debt, when in reality, in order to properly assert

all her rights, the Plaintiff must put the dispute request in writing.

    38.     Plaintiff incurred an informational injury because the Defendants falsely describe the

requirements for a dispute, thus leaving the consumer confused as to the proper procedures to

dispute her debt.

    39.     Defendants false statement overshadowed Plaintiffs §1692g right to have the debt

validated since it misleads the Plaintiff to believe that her account is under review and is no

further dispute is needed.

    40.     As a result of Defendants deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.



                                                9
    Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 10 of 15




                             COUNTI
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     42.     Defendants debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § I 692e.

     43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     44.     Defendants violated § I 692e:

             a. By making a false and misleading representation in violation of§ I 692e( I 0).

     45.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys' fees.


                                 COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                               § 1692g et seq.

     46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 above herein with the same force and effect as if the same were set forth at length herein.

     4 7.    Defendants debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     48.      Pursuant to 15 USC § 1692g, a debt collector:


             Within five days after the initial communication with a consumer in connection with

     the collection of any debt, a debt collector shall, unless the following information is



                                               IO
  Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 11 of 15




   contained in the initial communication or the consumer has paid the debt, send the consumer

   a written notice containing -


                   1. The amount of the debt;

                   2. The name of the creditor to whom the debt is owed;

                   3. A statement that unless the consumer, within thirty days after receipt of

                       the notice, disputes the validity of the debt, or any portion thereof, the

                       debt will be assumed to be valid by the debt-collector;

                   4. A statement that the consumer notifies the debt collector in writing within

                       thirty-day period that the debt, or any portion thereof, is disputed, the debt

                       collector will obtain verification of the debt or a copy of a judgment

                       against the consumer and a copy of such verification or judgment will be

                       mailed to the consumer by the debt collector; and

                   5. A statement that, upon the consumer's written request within the thirty-

                       day period, the debt collector will provide the consumer with the name

                       and address of the original creditor, if different from the current creditor.

   49.     The Defendants violated 15 U.S.C. §1692g, by using contradictory language in

regards to the current status of the debt and the method for a dispute, and deceives the consumer

as to the status of her dispute, and methods for disputing in the future.

    50.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys' fees.




                                              11
     Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 12 of 15




                                 DEMAND FOR TRIAL BY JURY

       51.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Kimberly Lacy, individually and on behalf of all others similarly

situated, demands judgment from Defendants Resurgent Capital Services L.P. and Defendant

LVNV Funding LLC as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, Yaakov Saks, Esq., as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys' fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and

       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


       Dated: July 10, 2019                    Respectfully Submitted,



                                                    ov Saks, Esq.
                                                   Number 021132010
                                               STEIN SAKS, PLLC
                                               285 Passaic Street
                                               Hackensack, NJ 0760 l
                                               Ph: 201-282-6500
                                               ysaks@steinsakslegal.com
                                               Counsel for Plaintiff

                                                  12
Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 13 of 15




                             13
Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 14 of 15




                    EXHIBIT A




     .,
         Case 4:19-cv-00484-BRW Document 1 Filed 07/11/19 Page 15 of 15

PO Bu;'( 5 !0090
L1\oniaMI 48151-Ml!Jn                                        ~~
                                                             ~

Pf:~IIJQ(,O'.'(l(1'¥.<

•"'I 1, ,n,, ,. •1111111 •11 11hII n•I• 11,111" 111' •'•I ht 1,111, 1, 11
                                                                                                                                             *•-
                                                                                                                             Ca.p£t,il Scrt•f.ces

                                                                                                 Account l\'urnbcr· **,j,"•u;:.;,t...
                                                                                                 Original Crt·Jitvr: Crl.'<lit One Bank. N-..A.-
                                                                                                 Curn'.'n1 Ow(ler: L VNV Punding LLC ·
                                                                                                 Refcr~nN LO.
KfM8ERL Y L,\rY                                                                                  Hi1faoe(:                     $;167.11
                                                                                                 Accnuntholckr Narrn.~~ Kirnherl}• Lacy




July 12, 2018


D.:3r Kim~rly Locy,

Resurgent Capital Scrvtcl:s LP manag(':, the nbovl• n:fcr.:nc-:d ac.. <•~n1 l\>r L VNV Fundi~g (LC: amt has mittared a n.,-v1cw
of the mquiry we r<X"<:nt!y rccc1¥ed.

For further as~i\lance. plca\c c<101ac·1 one dour Cu,wmcr 'icrvic.! Rcprc-entnfiv,:, toll frc-c ar 1-866-164-11 R7.

Sinc<.'rely.


Cusromer Sen,i.;e Dcpanmcm
Rc~urgcm Capital Sl-rvicc.~ LI'.

                            Please rrad the following important noti~ as they may affect your rights.

Unlt:s, you nollfy u~ \,Junn 30 d,,y~ artcr M.-civing d1i, nottcc that y<•u d1sput.: th.: vulitl1ty of th,, debt, 11r any Jl"rlJCtll ,)f
it, 11.c will US>Utn<.: this Jcbl ,~ valid. If you nu11t'y u~ in writin!'! withm lO Jays 11tkr n:c,•iving tins m)tlCl!' that you <li~pu1.;
tbc ~aliuity of thi~ debt, N uny pnnir•n of it. we w1ll 1.>b1.1in \Crificmiun of the <kh N obmm a t·npy of u ,1uJgmcnt and
m:iil yuu a copy pf ,ud1 judgrm:nt or '-"Crilkation. It vou rcq11.:~1 t•f u~ in ,\ntmg. within .lO day~ after rc,.--ei~mg this 111>ticc,
we will provide you w11h the name and ;1dJw,, llf Ilic orign1Jl cmlitor, 11' differl!'nt frt•m tht· rnrr.::nl ued,wr.

Thi~ is an uucmp! IP rnllccr 11 dch1 anJ any infwm:iti,in obtarnccl will b.J u.sal for rhat purpo,;i,,. ·mis wmmuni,:111011 is
 from a cld,1 collector.




 Hour., e,f Opemlicm                            Addrer<                                   Crmmci Numben                                   Cu.mmrl'r Pnrwl
  8:~0AM-6PM EST                                PO Bnx )(1497                             Toll Frw Phone                                  Punul. R<"surgcnr .com
                                                r. ...... ~ ....   ,11 .• Cr' -,tlt.kll   f   Qt:,t":   .I.C. t   t llJ"":
